Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant’s amendments to claims 1, 4, 8, 21, 24, and 25 filed on 09/27/2022 have been acknowledged.
Applicant’s amendments to the claims have overcome any previous claim objections and 35 USC 112b rejections. They are therefore withdrawn. 
Claims 1-25 are currently pending and are currently under examination. 
Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive.
Applicant’s argument: Kittelsen does not teach all features now recited by independent claims 1, 24, and 25. The anterior arch segment of Kittelsen is configured to be positioned anteriorly of the user’s anterior maxillary teeth. See Fig. 6. Further, Kittelsen’s anterior brace must be located in front of the wearer’s anterior teeth because the Kittelsen guard includes cushion pads 92 that are configured to contact the anterior teeth of the user’s maxilla. See Fig. 6. Therefore, it would not be possible to reconfigure the anterior brace of Kittelsen in this manner and still retain the functionality that Kittelsen requires. 
Examiner’s response: As stated in the office action below, the anterior arch segment of Kittelsen includes the transition support portion 88 and the anterior impact brace 90. Although the anterior impact brace 90 is configured to be positioned anteriorly of the user’s anterior maxillary teeth, the transition support portion 88 as seen in Fig. 6 of Kittelsen. Therefore, Kittelsen still reads on the amended claims, as the amended claims do not state that the entire anterior arch segment must be received within the occlusal plane. The office action has been updated. See below. 
Claim Objections
Claims 1, 24, and 25 are objected to because of the following informalities:
In regards to claim 1, “the occlusal plane” in lines 13-14 should be read as “an occlusal plane.”
In regards to claim 24, “the occlusal plane” in line 17 should be read as “an occlusal plane.” 
In regards to claim 25, “the occlusal plane” in line 18 should be read as “an occlusal plane.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kittelsen et al. (referred to as “Kittelsen”) (US 5,339,832), evidenced by Jansheski (US 7,971,591 B2) and also evidenced by Farrell (US 2014/0352704 A1). 
In regards to Claim 1, Kittelsen discloses a dental guard (60) (see Figs. 1 and 5, and Abstract) comprising:
a core (78) formed from a first material having a first softening point temperature (see Col. 4 lines 10-15 and Col. 4 lines 46-61; framework 78 is formed from an elastomer, which is a first material and has a first softening point temperature as it is inherent to materials), the core (78) comprising a pair of continuous bite pads (80) comprising a maxillary occlusal surface and an opposing mandibular occlusal surface (see Figs. 2-3, and 6 and Col. 4 lines 66-68; framework 78 comprises pads 80, and pads 80 both comprise a maxillary occlusal surface which is the upper surface of pads 80 as it is for the upper teeth of a user and an opposite mandibular occlusal surface which is the lower surface of pads 80 as it is the surface for the lower teeth of a user, as seen in Fig. 6), the maxillary occlusal surface and mandibular occlusal surface each being imperforate for an entirety of the bite pad (80) between the anterior arch segment (88, 90) and a bit pad posterior end margin (see Figs. 2-3 and 6; pads 80 which comprise the maxillary occlusal surface and mandibular occlusal surface are both not perforated, meaning there are no holes for the entirety of pads 80, which is between transition support portion 88 + anterior impact brace 90, which make up an anterior arch segment, and each of pads 80 posterior end margin, which is the rear edge or margin of pads 80); and 
an outer layer (61) overmolded onto the core (78) and covering the maxillary and mandibular occlusal surfaces of the pair of bite pads (80) (see Col. 4 lines 10-15 and Col. 4 lines 62-65, and Fig. 5; mouthguard portion 61 is overmolded onto framework 78, and covering the maxillary and mandibular occlusal surfaces of pads 80, see Fig. 5), the outer layer (61) being formed from a second material having a second softening point temperature that is less than the first softening point temperature (see Col. 4 lines 17-21 and Col. 4 lines 59-61; mouthguard portion 61 is formed from a second material, such as ethylene vinyl acetate or EVA, which is a second material and has a softening point temperature less than the first softening point temperature, as the thermoplastic rubber of framework 78 has a softening point significantly higher than that of EVA), the outer layer (61) defining, at least in part, a maxillary surface adapted to contact maxillary teeth of a user (see Figs. 1 and 5-6; mouthguard portion 61 is applied to the maxillary jaw, thus the top surface of mouthguard portion 61 defines a maxillary surface to contact maxillary teeth of a user), 
wherein the anterior arch segment (88, 90) is configured to be received within the occlusal plane between at least a portion of the user’s anterior maxillary teeth (18) and anterior mandibular teeth (46) (see Fig. 6; transition support portion 88 makes up part of the anterior arch segment and is received within an occlusal plane that is between a portion of the user’s anterior maxillary teeth 18 and anterior mandibular teeth 46 as best seen in Fig. 6 where transition support portion 88 is in between upper and lower anterior teeth of the user), and wherein the anterior arch segment (88, 90) is sloped towards the user’s maxilla (see Figs. 3-6; transition support portion 88, which is part of the anterior arch segment, is sloped upwards forming an incline towards the maxilla of a user as seen in Fig. 6, and anterior impact brace 90, which is also part of the anterior arch segment is also sloped towards the user’s maxilla as it the anterior impact brace is curved upwards towards the user’s anterior teeth 18 and upper jaw 12, as seen in Fig. 2). 
In regards to claim 2, Kittelsen discloses the invention as discussed in claim 1. Kittelsen does not disclose wherein the second softening point temperature is at least 20 °C lower than the first softening point temperature (see Col. 3 lines 14-28 and Col. 4 lines 7-27 of Jansheski, and see [0092] of Farrell; Jansheski provides extrinsic evidence that EVA material, which mouthguard portion 61 is made of, has a softening point of 65 °C, while Farrell provides extrinsic evidence that thermoplastic rubber material, which framework 78 is made of, has a softening point of 100 °C, thus 65 °C is at least 20 °C lower than 100 °C).
In regards to Claim 3, Kittelsen discloses the invention as discussed in claim 1. Kittelsen further discloses wherein the second softening point temperature is less than 90 °C (see Col. 3 lines 14-28 and Col. 4 lines 7-27 of Jansheski; Jansheski provides extrinsic evidence that EVA material may have a softening point of 65 °C, which is less than 90 °C). 
In regards to Claim 4, Kittelsen discloses the invention as discussed in claim 1. Kittelsen further discloses wherein the second softening point temperature is from 40 °C to 80 °C (see Col. 3 lines 14-28 of Jansheski; Jansheski provides extrinsic evidence that EVA material may have a softening point of 65 °C, which is between 40 °C and 80 °C). 
In regards to claim 5, Kittelsen discloses the invention as discussed in claim 1. Kittlesen further discloses wherein the first softening temperature is greater than 80 °C (see [0092] of Farrell; Farrell provides extrinsic evidence that thermoplastic rubber material, which mouthguard portion 61 is made out of, may have a softening point of 100 °C, which is greater than °80 C). 
In regards to claim 18, Kittelsen discloses the invention as discussed in claim 1. Kittelsen further discloses wherein the outer layer (61) defines, at least in part, a channel adapted to receive maxillary teeth of a user (see Figs. 1-2 and 5-6, and Col. 4 lines 23-26; mouthguard portion 61 defines a channel adapted to receive upper jaw and teeth 12, 18, and 22). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittelsen in view of Bardach et al. (referred to as “Bardach”) (US 2007/0048347 A1).
In regards to claim 6, Kittelsen discloses the invention as discussed in claim 1. 
Kittelsen does not disclose wherein the second material comprises polycaprolactone. 
However, Bardach teaches an analogous mouthguard (100) wherein the material comprises polycaprolactone (see [0028]; carrier 100 may be formed of EVA copolymer material and polycaprolactone) providing to reduce the softening point for ease of manipulation and shaping (see [0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second material of Kittelsen to comprise polycaprolactone as taught by Bardach to have provided an improved dental guard device that reduces the softening point for ease of manipulation and shaping of the mouthguard (see [0028]) to better fit any user. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittelsen in view of Turkbas (US 2019/0282886 A1). 
In regard to claim 7, Kittelsen discloses the invention as discussed in claim 1. 
Kittelsen does not disclose wherein the first material comprises a polyurethane, polycaprolatone, polypropylene, polyester, or methacrylate resin material. 
However, Turkbas teaches an analogous dental guard (100) (see Fig. 1) wherein he first material comprises a polyurethane, polycaprolatone, polypropylene, polyester, or methacrylate resin material (see [0054]; the material of bite layer 166 of mouthguard 100 may be a blend of thermoplastic rubber and polyester) providing a relatively soft material to facilitate wearer comfort (see [0052]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first material (thermoplastic rubber material) of Kittelsen to comprise a polyester as taught by Turkbas to have provided a softer material to facilitate with wearer comfort (see [0052]), as the softer material is less hard on a user’s teeth. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittelsen.
In regards to Claim 8, Kittelsen discloses the invention as discussed in claim 1. Kittelsen further discloses the maxillary occlusal surfaces of one of the bite pads (80) is located within a first plane, at least a portion of the arch segment (88, 90) having a maxilla-facing surface located within a second plane (see Fig. 3; the maxillary occlusal surfaces of pads 80 are located in a horizontal plane as pads 80 are flat, and transition support portion 88 has a maxilla-facing surface which is the top surface that faces the maxilla, and is located within a second plane as transition support portion 8 is tapered/angled in comparison to pads 80, see Figs. 3-4 and 6). 
Although Kittlesen does not explicitly disclose the relative angle between the first plane and the second plane being from 20° to 50°, in Gardner v. TEC Syst., Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit withheld that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the relative angle between the first plane and the second plane to be 20° to 50° as there is nothing in the record which establishes that the claimed dimensions present a novel or unexpected result or solve a problem as the relative angle between the first plane and second plane of Kittlesen is already in an angled/tapered form. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittelsen in view of Washburn (US 6,082,363).
In regards to claim 9, Kittelsen discloses the invention as discussed in claim 1. 
Kittlesen does not disclose wherein each of the bite pads has a thickness that is greater than the thickness of at least a portion of the arch segment. 
However, Washburn teaches an analogous dental guard (see Figs. 1-2) and analogous bite pads (280) wherein each of the bite pads (280) has a thickness that is greater than the thickness of at least a portion of the arch segment (288) (see Fig. 3B; the thickness of the pair of cushion pads 280 are thicker than that of the transition support portion 288 as seen in Fig. 3B), providing to accommodate for the curvature of the mouthguard from the posterior portion to the anterior portion. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of each of the bite pads (280) of Kittelsen to be greater than the thickness of a least a portion of the arch segment as taught by Washburn to have provided an improved dental guard device as the transitional thickness accommodates for the curvature of the mouthguard from the posterior portion to the anterior portion. 
Claim 10-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittelsen in view of Gores (US 3,496,936).
In regards to claim 10, Kittelsen discloses the invention as discussed in claim 1. 
Kittelsen does not disclose wherein each of the bite pads comprise one or more hinges formed therein that divide the bite pads into respective bite pad segments, the one or more hinges permitting pivoting of at least one bite pad segment relative to another bite pad segment. 
However, Gores teaches an analogous dental guard (see Fig. 1) wherein each of the bite pads (14, 16) comprises one or more hinges formed therein that divide the bite pads (14, 16) into respective bite pad segments (see Col. 2 lines 40-43; dentations may be divided into juxtaposed sections as seen in Figs. 2-4 by means of slits or slots 24 extending antero-posteriorly), the one or more hinges permitting pivoting of at least one bite pad segment relative to another bite pad segment (see Col. 2 lines 12-29; slots 24 and spaces between dentations 22 constitute hinges that permit pivoting, see Figs. 2, 4, 5, and Col. 2 lines 39-44) providing to move the condyle downward and forward to interrupt the line of force transmission to protect against injury which enhances conformability (see Col. 2 lines 30-44) and to provide a cushioning effect (see Col. 2 lines 15-16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bite pads (80) of Kittelsen to include dentations 22 and slits 24 to form one or more hinges formed herein that divide the bite pads into respective bite pad segments and permitting pivoting as taught by Gores to have provided an improved dental guard device that moves he condyle downward and forward to interrupt the line of force transmission to protect against injury which enhances conformability (see Col. 2 lines 30-44) and to provide a cushioning effect (see Col. 2 lines 15-16). 
In regards to claim 11, Kittelsen in view of Gores discloses the invention as discussed in claim 10. Kittelsen in view of Gores further discloses wherein the one or more hinges comprise an area of reduced thickness in the bite pads (80 of Kittelsen) (see Figs. 2, 4-5 of Gores, and Col. 2 lines 3-6 and 39-44 of Gores, Col. 2 lines 27-29; as previously modified above, the trenches of slots 24 represent reduced thickness).  
In regards to claim 13, Kittelsen in view of Gores discloses he invention as discussed in claim 10. Kittelsen in view of Gores further discloses at least one of the one or more hinges being of longitudinal configuration relative to at least one of the bite pads (80 of Kittelsen) (see Fig. 2 of Gores and Col. 2 lines 3-6 and 39-44 of Gores; as previously modified above, see claim 10, slots 24 of Gores are parallel to a longitudinal axis, and thus slots 24 are in a longitudinal configuration relative to the bite pads as they are aligned along the length of the bite pads, see Fig. 2 of Gores). 
In regards to claim 14, Kittelsen in view of Gores discloses the invention as discussed in claim 10. Kittelsen in view of Gores further discloses at least one of the one or more hinges being transverse to a longitudinal axis of at least one of the bite pads (80 of Kittelsen) (see Figs. 2, 4-5 of Gores and Col. 2 lines 3-6 and 39-44 of Gores; as previously modified above, dentations 22 of Gores are transverse to the longitudinal axis of bite pads 80 of Kittelsen as the spaces of dentations 22 run across the bite pads from left to right or transverse to the longitudinal axis). 
In regards to claim 15, Kittelsen in view of Gores discloses the invention as discussed in claim 10. Kittelsen in view of Gores further discloses each of the bite pads comprising at least two hinges, wherein at least one hinge in each bite pad is of longitudinal configuration relative to the bite pad (80 of Kittelsen) and at least one other hinge in each bite pad (80 of Kittelsen) is transverse to the longitudinal axis of the bite pad (80 of Kittlesen) (see Figs. 2-4 of Gores and Col. 2 lines 3-6 and 39-44 of Gores; as previously modified above, see claim 10, slots 24 of Gores and dentations 22 of Gores form at least two hinges, as seen in Fig. 2 of Gores, and slots 24 of Gores are parallel to a longitudinal axis as slots 24 of Gores run lengthwise along the bite pads, and spaces between dentations 22 of Gores are transverse to the longitudinal axis of the bite pads as they run across the bite pads from left to right, and thus they form rectangular grids in the bite pads, thus forming at least one hinge in a longitudinal configuration and at least one hinge transverse to the longitudinal axis). 
Claim 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittelsen in view of Gores further in view of Rasocha (US 4,664,109).
In regards to claim 12, Kittelsen in view of Gores discoses the invention as discussed in claim 11. 
Kittlesen in view of Gores does not disclose wherein the area of reduced thickness in the bite pads comprises a pair of superposed trenches, one of the trenches being formed in the maxillary occlusal surface and the other of the trenches being formed in the mandibular occlusal surface. 
However, Rasocha teaches an analogous dental guard device (see Fig. 1) wherein the area of reduced thickness in the bite pads comprises a pair of superposed trenches, one of the trenches being formed in the maxillary occlusal surface and the other of the trenches being formed in the mandibular occlusal surface (see Figs. 1, 4-5, and Col. 3 lines 1-12; between projections 20 are trenches or channels, as seen in Figs. 4-5, and these trenches are superposed as they are on top of one another as they are formed in the maxillary occlusal surface and the mandibular occlusal surface, see Figs. 1 and 4-5), providing to still maintain a secure grip on the mouthpiece and greatly reducing jaw fatigue (see Col. 2 lines 1-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the bite pads (80 of Kittlesen) in the device of Kittlesen in view of Gores to have superposed trenches as taught by Rasocha as seen in Figs. 4-5 of Rasocha to have provided an improved dental guard device that still maintains a secure grip on the mouthpiece and greatly reduces jaw fatigue (see Col. 2 lines 1-5). 
In regards to claim 24, Kittelsen discloses a dental guard (60) (see Figs. 1 and 5, and Abstract) comprising: 
a core (78) formed from a first material having a first softening point temperature (see Col. 4 lines 10-15 and Col. 4 lines 46-61; framework 78 is formed from an elastomer, such as thermoplastic rubber, which is a first material and has a first softening point temperature as it is inherent to materials), the core (78) comprising a pair of bite pads (80) interconnected by an anterior arch segment (88, 90) (see Fig. 3; framework 78 has pads 80 which are bite pads and are interconnected by transition support portion 88 + anterior impact brace 90), each of the bite pads (80) comprising opposed maxillary and mandibular occlusal surfaces (see Figs. 2-3 and  6, and Col. 4 lines 66-68; pads 80 both comprise a maxillary occlusal surface which is the upper surface of pads 80 as the surfaces come in contact with the upper teeth of a user and an opposite mandibular occlusal surface which is the lower surface of pads 80 as the surfaces come in contact with the lower teeth of a user, as see in Fig. 6); and 
an outer layer (61) overmolded onto the core (78) and covering the maxillary and mandibular occlusal surfaces of the pair of bite pads (80) (see Col. 4 lines 10-15 and Col. 4 lines 62-65, and Fig. 5; mouthguard portion 61 is overmolded onto framework 78, and covering the maxillary and mandibular occlusal surfaces of pads 80, se Fig. 5), the outer layer (61) being formed from a second material having a second softening point temperature that is less than the first softening point temperature (see Col. 4 lines 17-21 and Col. 4 lines 59-61; mouthguard portion 61 is formed from a second material, such as ethylene vinyl acetate or EVA, and has a softening point temperature that is less than the first softening point temperature, as thermoplastic rubber has a softening point significantly higher than that of EVA), the outer layer (61) defining, at least in part, a maxillary surface adapted to contact maxillary teeth of a user (see Figs. 1 and 5-6; mouthguard portion 61 is applied to the maxillary jaw, thus the top surface of mouthguard portion 61 defines a maxillary surface to contact maxillary teeth of a user), and 
wherein the anterior arch segment (88, 90) is configured to be received within the occlusal plane between at least a portion of the user’s anterior maxillary teeth (18) and anterior mandibular teeth (46) (see Fig. 6; transition support portion 88 makes up part of the anterior arch segment and is received within an occlusal plane that is between a portion of the user’s anterior maxillary teeth 18 and anterior mandibular teeth 46 as best seen in Fig. 6 where transition support portion 88 is in between upper and lower anterior teeth of the user), and wherein the anterior arch segment (88, 90) is sloped towards the user’s maxilla (see Figs. 3-6; transition support portion 88, which is part of the anterior arch segment, is sloped upwards forming an incline towards the maxilla of a user as seen in Fig. 6, and anterior impact brace 90, which is also part of the anterior arch segment is also sloped towards the user’s maxilla as it the anterior impact brace is curved upwards towards the user’s anterior teeth 18 and upper jaw 12, as seen in Fig. 2).  
Kittelsen does not disclose wherein each of the bite pads comprise one or more hinges formed therein that divide the bite pads into respective bite pad segments, the one or more hinges permitting pivoting of at least one bite pad segment relative to another bite pad segment, the one or more hinges comprising a pair of superposed trenches, one trench being formed in the maxillary occlusal surface of the bite pads and the other trench being formed in the mandibular occlusal surface of the bite pads, the second material filling the superposed trenches. 
However, Gores teaches an analogous dental guard (see Fig. 1) wherein each of the bite pads (14, 16) comprise one or more hinges formed therein that divide the bite pads (14, 16) into respective bite pad segments (see Col. 2 lines 40-43; dentations 22 may be divided into juxtaposed sections as seen in Figs. 2-4 by means of slits or slots 24 extending antero-posteriorly, which form a plurality of hinges in posterior portions 14, 16, and divide posterior portions 14, 16 into respective segments or portions), the one or more hinges permitting pivoting of at least one bite pad segment relative to another bite pad segment (see Col. 2 lines 12-29 and Col. 2 lines 39-44; slots 24 and spaces between dentations 22 constitute hinges that permit pivoting relative to one another, see Figs. 2, 4, 5) providing to move the condyle downward and forward to interrupt the line of force transmission to protect against injury which enhances conformability (see Col. 2 lines 30-44) and to provide a cushioning effect (see Col. 2 lines 15-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bite pads (80) of Kittelsen to include dentations 22 and slits 24 to form one or more hinges formed herein that divide the bite pads into respective bite pad segments and permitting pivoting as taught by Gores to have provided an improved dental guard device that moves he condyle downward and forward to interrupt the line of force transmission to protect against injury which enhances conformability (see Col. 2 lines 30-44) and to provide a cushioning effect (see Col. 2 lines 15-16).
Kittelsen in view of Gores discloses the invention as discussed above. 
Kittelsen in view of Gores does not disclose the one or more hinges comprising a pair of superposed trenches, one trench being formed in the maxillary occlusal surface of the bite pads and the other trench being formed in the mandibular occlusal surface of the bite pads, the second material filling the superposed trenches. 
However, Rasocha teaches an analogous dental guard device (see Fig. 1) comprising a pair of superposed trenches, one trench being formed in the maxillary occlusal surface of the bite pads and the other trench being formed in the mandibular occlusal surface of the bite pads (see Figs. 1, 4-5, and Col. 3 lines 1-12; between projections 20 are trenches or channels, as seen in Figs. 4-5, and these trenches are superposed as they are on top of one another as they are formed in the maxillary occlusal surface and the mandibular occlusal surface), providing to still maintain a secure grip on the mouthpiece and greatly reducing jaw fatigue (see Col. 2 lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the bite pads (80 of Kittlesen) in the device of Kittlesen in view of Gores to have superposed trenches as taught by Rasocha as seen in Figs. 4-5 of Rasocha to have provided an improved dental guard device that still maintains a secure grip on the mouthpiece and greatly reduces jaw fatigue (see Col. 2 lines 1-5).
Kittelsen in view of Gores further in view of Rasocha discloses the invention as discussed above. Kittelsen in view of Gores further in view of Rasocha further discloses the second material filling the superposed trenches (as previously modified above, the second material, which is EVA, is molded over framework 78 of Kittelsen, see Col. 4 lines 62-64 of Kittelsen, thus the second material or EVA is molded around bite pads 80 of Kittelsen, as seen in Fig. 5 of Kittelsen, which include the superposed trenches, as previously modified, and thus the second material or EVA fills the superposed trenches). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittelsen in view of Gores further in view of Chodorow (US 2010/0147315 A1).
In regards to claim 16, Kittelsen in view of Gores discloses the invention as discussed in claim 10. 
Kittelsen in view of Gores does not disclose wherein the bite pads comprise one or more openings formed therein. 
However, Chodorow teaches an analogous dental guard device (10) (see Figs. 1-3) and analogous bite pads (48) wherein the bite pads (48) comprise one or more openings (49) formed therein (see Fig. 10 and [0072]; bite pad 48 comprises a plurality of round holes 49 formed therein), providing deformation, bending, and/or compression, so that the pad material can absorb forces applied to the teeth against each other that would otherwise cause grinding of teeth surfaces (see [0025], [0074]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the bite pads (80 of Kittelsen) with one or more openings (49) formed therein as taught by Chodorow to have provided an improved dental guard device that allows for deformation, bending, and/or compression, so that the pad material can absorb forces applied to the teeth against each other that would otherwise cause grinding of teeth surfaces (see [0025], [0074]). 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittelsen in view of Gores further in view of Cross, III et al. (referred to as “Cross, III”) (US 5,865,619).
In regards to claim 17, Kittelsen in view of Gores discloses the invention as discussed in claim 17. 
Kittelsen in view of Gores does not disclose wherein the bite pads comprise a positioning element located in a posterior portion of each bite pad and extending from the maxillary occlusal surface of each bite pad, the positioning element being adapted to be received in the occlusal groove between the buccal and lingual cusps of a maxillary molar. 
However, Cross, III teaches an analogous dental guard device (270) (see Fig. 9 and 11) and analogous bite pads (272) wherein the bite pads (272) comprise a positioning element (300) located in a posterior portion of each bite pad (272) and extending from the maxillary occlusal surface of each bite pad (272), the positioning element (300) being adapted to be received in the occlusal groove between the buccal and lingual cusps of a maxillary molar (see Fig. 9, 11, 18A, 18B, and see Col. 9 lines 26-35; cones 300 are located in a posterior portion or rear portion of each of the posterior pads 272 and extends from the maxillary occlusal surface of each of the posterior pads 272, see Fig. 11, and cones 300 are received in an occlusal groove between buccal and lingual cusps of a maxillary molar, as cones 300 are placed in between the occlusal groove or channel created by posterior pads 272, and cones 300 are positioning elements as cones 300 are forced to engage the central fossae 302 of molar teeth 304 to correctly position/align appliance 270) providing to maintain spacing between the teeth and to correctly align the dental appliance (see Col. 9 lines 29-35 and 44-46). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a posterior portion of each bite pad (80 of Kittelsen) in the device of Kittelsen in view of Gores with a positioning element (300) adapted to be received in the occlusal groove between the buccal and lingual cusps of a maxillary molar as taught by Cross, III to have provided an improved dental guard that maintains space between the teeth and to correctly align the dental appliance (see Col. 9 lines 29-35 and 44-46). 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittelsen in view of Farrell (US 2006/0084024 A1).
In regards to claim 19, Kittelsen discloses the invention as discussed in claim 1. 
Kittelsen does not disclose wherein the core comprises a lattice structure extending from the bite pads and anterior arch segment. 
However, Farrell teaches an analogous dental guard (1) and an analogous core (2) wherein the core (2) comprises a lattice structure extending from the bite pads and anterior arch segment (see Figs. 17-18; base member 2 comprises transverse frame member 72, strut 76, and longitudinal member 70, which make up the lattice structure extending from transverse frame member 15 and anterior arch segment), providing an open frame structure that permits some resilience which absorbs energy and further strengthens the horizontal bite pads (see [0174]-[0175]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core (78) of Kittelsen such that the core comprises a lattice structure extending from the bite pads and anterior arch segment as taught by Farrell to have provided an improved dental guard device that has an open frame structure that permits some resilience which absorbs energy and further strengthens the horizontal bite pads (see [0174]-[0175). 
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittelsen in view of Jansheski.
In regards to claim 20, Kittelsen discloses a method of using the dental guard (60) as discussed in claim 1. Kittelsen further discloses heating the dental guard (60) and positioning the dental guard (60) within a user’s mouth so that at least some of the user’s maxillary teeth contact the maxillary surface (see Col. 5 lines 53-56; mouthguard 60 is heated via boiling water and mouthguard 60 is positioned within a user’s mouth and placed onto the teeth 18 and 22 of upper jaw 12). 
Kittelsen does not disclose comprising heating the dental guard to a temperature less than the boiling point of water thereby softening at least a portion of the dental guard and positioning the dental guard within a user’s mouth so that at least some of the user’s maxillary teeth contact the maxillary surface. 
However, Jansheski teaches an analogous dental guard (10) (see Fig. 1A) comprising heating the dental guard to a temperature less than the boiling point of water thereby softening at least a portion of the dental guard (10) and positioning the dental guard (10) within a user’s mouth so that at least some of the user’s maxillary teeth contact the maxillary surface (14a, 14b) (see Col. 5 lines 9-21; appliance 10 is immersed in boiling water for about 60 seconds to reach a temperature that is above the softening temperature, which is less than the boiling point of water, thereby softening a portion of appliance 10, and then appliance 10 is positioned and inserted into the oral cavity of the wearer’s teeth  so that the upper molars or upper maxillary teeth contact the maxillary surface or the molar pads 14a, 14b) providing a custom-fitted reusable dental appliance that may be comfortably worn (see Col. 5 lines 36-38). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kittelsen to include heating the dental guard to a temperature less than the boiling point of water thereby softening at least a portion of the dental guard and positioning the dental guard within a user’s mouth so that at least some of the user’s maxillary teeth contact the maxillary surface as taught by Jansheski to have provided an improved method for using a dental guard device that provides a custom-fitted reusable dental appliance that may be comfortably worn (see Col. 5 lines 36-38). 
In regards to claim 21, Kittelsen in view of Jansheski discloses the method as discussed in claim 20. Kittelsen in view of Jansheski further discloses wherein the heating step comprising heating the dental guard (60 of Kittelsen) to a temperature of 40 °C to 80 °C (see Col. 3 lines 14-28 and Col. 4 lines 7-27, and Col. 5 lines 9-24 of Jansheski; as previously modified above, base member 12 of Jansheski is formed from EVA material with a softening point of 65 °C, and over-molded portions including molar pads 14a, 14b of Jansheski and anterior flange 16 of Jansheski are formed from EVA material with a softening point of 46 °C, and thus the heating step comprises heating the dental guard to a temperature that is greater than the softening temperature of 46 °C, but less than 65 °C, as the softening temperature of base member 12 of Jansheski is not reached during this step, and thus heating the dental guard to a temperature of 40 °C to 80 °C is achieved). 
In regards to claim 22, Kittelsen in view of Jansheski discloses the method as discussed in claim 20. Kittelsen in view of Jansheski further discloses comprising molding the softened portion of the dental guard (60 of Kittelsen) around at least some of the user’s maxillary teeth (see Fig. 1 and 6 of Kittelsen; as previously modified above, see claim 20, thus see Col. 5 lines 9-21 of Jansheski; Jansheski further discloses, the wearer applies pressure to molar pads 14a, 14b of Jansheski to mold the molar pads 14a, 14b, which are the softened portions of the appliance, around the upper molars). 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittelsen in view of Jansheski further in view of Foster (US 2012/0260924 A1).
In regards to claim 23, Kittelsen in view of Jansheski discloses the method as discussed in claim 20. 
Kittelsen in view of Jansheski does not disclose permitting the softened portion of the dental guard to cool and harden within the user’s mouth prior to removal of the dental guard. 
However, Foster teaches an analogous dental guard (12) comprising permitting the softened portion of the dental guard (12) to cool and harden within the user’s mouth prior to removal of the dental guard (12) (see [0081]; once the outer guard 12 has been softened by boiling outer guard 12 in water, outer guard 12 will conform to shape and configuration of a user’s mouth and teeth, and then begins to cool and becomes less soft and pliable, permitting the softened portion of outer guard 12 to cool and harden within the user’s mouth prior to removal of outer guard 12) providing to allow the dental guard to harden and set in order to retain its shape and therefore fit to the user’s mouth and teeth (see [0081]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Kittelsen in view of Jansheski with the step of permitting the softened portion of the dental guard to cool and harden within the user’s mouth prior to removal of the dental guard as taught by Foster in order to have provided an improved method for using a dental guard to allow the dental guard to harden and set in order to better retain its shape and therefore fit to the user’s mouth and teeth (see [0081]). 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittelsen in view of Cross, III. 
In regards to claim 25, Kittelsen discloses a dental guard (60) (see Figs. 1 and 5, and Abstract) comprising: 
a core (78) formed from a first material having a first softening point temperature (see Col. 4 lines 10-15 and Col. 4 lines 46-61; framework 78 is formed from an elastomer, such as thermoplastic rubber, which is a first material and has a first softening point temperature as it is inherent to materials), the core (78) comprising a pair of bite pads (80) interconnected by an anterior arch segment (88, 90) (see Fig. 3; framework 78 has pads 80 which are bite pads and are interconnected by transition support portion 88 + anterior impact brace 90), each of the bite pads (80) comprising opposed maxillary and mandibular occlusal surfaces (see Figs. 2-3 and  6, and Col. 4 lines 66-68; pads 80 both comprise a maxillary occlusal surface which is the upper surface of pads 80 as the surfaces come in contact with the upper teeth of a user and an opposite mandibular occlusal surface which is the lower surface of pads 80 as the surfaces come in contact with the lower teeth of a user, as see in Fig. 6); and 
an outer layer (61) overmolded onto the core (78) and covering the maxillary and mandibular occlusal surfaces of the pair of bite pads (80) (see Col. 4 lines 10-15 and Col. 4 lines 62-65, and Fig. 5; mouthguard portion 61 is overmolded onto framework 78, and covering the maxillary and mandibular occlusal surfaces of pads 80, se Fig. 5), the outer layer (61) being formed from a second material having a second softening point temperature that is less than the first softening point temperature (see Col. 4 lines 17-21 and Col. 4 lines 59-61; mouthguard portion 61 is formed from a second material, such as ethylene vinyl acetate or EVA, and has a softening point temperature that is less than the first softening point temperature, as thermoplastic rubber has a softening point significantly higher than that of EVA), the outer layer (61) defining, at least in part, a maxillary surface adapted to contact maxillary teeth of a user (see Figs. 1 and 5-6; mouthguard portion 61 is applied to the maxillary jaw, thus the top surface of mouthguard portion 61 defines a maxillary surface to contact maxillary teeth of a user), and 
wherein the anterior arch segment (88, 90) is configured to be received within the occlusal plane between at least a portion of the user’s anterior maxillary teeth (18) and anterior mandibular teeth (46) (see Fig. 6; transition support portion 88 makes up part of the anterior arch segment and is received within an occlusal plane that is between a portion of the user’s anterior maxillary teeth 18 and anterior mandibular teeth 46 as best seen in Fig. 6 where transition support portion 88 is in between upper and lower anterior teeth of the user), and wherein the anterior arch segment (88, 90) is sloped towards the user’s maxilla (see Figs. 3-6; transition support portion 88, which is part of the anterior arch segment, is sloped upwards forming an incline towards the maxilla of a user as seen in Fig. 6, and anterior impact brace 90, which is also part of the anterior arch segment is also sloped towards the user’s maxilla as it the anterior impact brace is curved upwards towards the user’s anterior teeth 18 and upper jaw 12, as seen in Fig. 2).
Kittelsen does not disclose wherein the bite pads comprise a positioning element located in a posterior portion of each bite pad and extending from the maxillary occlusal surface of each bite pad, the positioning element being adapted to be received in the occlusal groove between the buccal and lingual cusps of a maxillary molar prior to fitting of the dental guard into a user’s mouth, wherein the positioning element is located on a peaked segment of the bite pad posterior portion, the peaked segment being formed by intersecting upward-sloping bite pad segments. 
However, Cross, III teaches an analogous dental guard device (270) (see Fig. 9 and 11) and analogous bite pads (272) wherein the bite pads (272) comprise a positioning element (300) located in a posterior portion of each bite pad (272) and extending from the maxillary occlusal surface of each bite pad (272), the positioning element (300) being adapted to be received in the occlusal groove between the buccal and lingual cusps of a maxillary molar prior to fitting of the dental guard into a user’s mouth (see Figs. 9, 11, 18A, 18B, and Col. 9 lines 26-35; cones 300 are located in a posterior portion or rear portion of each of the posterior pads 272 and extends from the maxillary occlusal surface of each of the posterior pads 272, see Fig. 11, and cones 300 are received in an occlusal groove between buccal and lingual cusps of a maxillary molar, as cones 300 are placed in between the occlusal groove or channel created by posterior pads 272, and cones 300 are positioning elements as cones 300 are forced to engage the central fossae 302 of molar teeth 304 to correctly position/align appliance 270) providing to maintain spacing between the teeth and to correctly align the dental appliance (see Col. 9 lines 29-35 and 44-46). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a enlarged portions 82, 84 of Kittelsen of each bite pad 80 Kittelsen with a positioning element (300) adapted to be received in the occlusal groove between the buccal and lingual cusps of a maxillary molar as taught by Cross, III to have provided an improved dental guard that maintains space between the teeth and to correctly align the dental appliance (see Col. 9 lines 29-35 and 44-46).
Kittelsen in view of Cross, III discloses the invention as discussed above. Kittelsen in view of Cross, III further discloses wherein the positioning element (300 of Cross, III) is located on a peaked segment of the bite pad posterior portion, the peaked segment being formed by intersecting upward-sloping bite pad segments (definition of peak: the highest or most important point or level, https://www.dictionary.com/browse/peak, and thus as previously modified above, cones 300 of Cross, III are located on enlarged portions 82, 84 of Kittelsen, which are peaked segments as they are the highest points of bite pads 80 of Kittelsen as they project upward, as seen in Figs. 4 and 6 of Kittelsen, and enlarged portion 84 of Kittelsen is located on a posterior or rear portion of bite pads 80 of Kittelsen, and enlarged portions 82, 84 of Kittelsen are formed by intersecting upward-sloping bite pad segments, as enlarged portions 82, 84 of Kittelsen are spheres and thus are upward-sloping and part of bite pads 80 of Kittelsen, thus enlarged portions 80, 84 of Kittelsen are upward-sloping bite pad segments, see Annotated Fig. 4 of Kittelsen as the grey lines around enlarged portion 84 of Kittelsen shows the upward sloping nature of the spheres, and enlarged portions 80, 84 of Kittelsen are intersecting via raised ridge 86 of Kittelsen).

    PNG
    media_image1.png
    421
    709
    media_image1.png
    Greyscale

Annotated Fig. 4 of Kittelsen. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/MICHELLE J LEE/Primary Examiner, Art Unit 3786